ULTRA SERIES FUND (A Massachusetts Business Trust) Amended and Restated DECLARATION OF TRUST As of November 1, 2009 TABLE OF CONTENTS PAGE RECITALS 1 ARTICLE I THE TRUST SECTION 1.1NAME 1 SECTION 1.2LOCATION 2 SECTION 1.3NATURE OF TRUST 2 SECTION 1.4DEFINITIONS 2 ARTICLE II POWER OF TRUSTEES SECTION 2.1GENERAL 3 SECTION 2.2INVESTMENTS 3 SECTION 2.3LEGAL TITLE 3 SECTION 2.4DISPOSITION OF ASSETS 4 SECTION 2.5TAXES 4 SECTION 2.6RIGHTS AS HOLDER OF SECURITIES 4 SECTION 2.7DELEGATION; COMMITTEES 4 SECTION 2.8COLLECTION 4 SECTION 2.9EXPENSES 5 SECTION 2.10BORROWING 5 SECTION 2.11DEPOSITS 5 SECTION 2.12ALLOCATION 5 SECTION 2.13VALUATION 5 SECTION 2.14FISCAL YEAR 5 SECTION 2.15CONCERNING THE TRUST AND CERTAIN AFFILIATES 5 SECTION 2.16POWER TO CONTRACT 6 SECTION 2.17INSURANCE 7 SECTION 2.18PENSION AND OTHER PLANS 7 SECTION 2.19SEAL 7 SECTION 2.20CHARITABLE CONTRIBUTIONS 7 SECTION 2.21INDEMNIFICATION 7 SECTION 2.22REMEDIES 7 SECTION 2.23SEPARATE ACCOUNTING 7 SECTION 2.24FURTHER POWERS 7 ii ARTICLE III ADVISER AND DISTRIBUTOR SECTION 3.1APPOINTMENT 8 SECTION 3.2PROVISIONS OF AGREEMENT 8 SECTION 3.3INDEPENDENCE OF TRUSTEES 8 ARTICLE IV INVESTMENTS SECTION 4.1STATEMENT OF INVESTMENT OBJECTIVES AND POLICIES 8 SECTION 4.2RESTRICTIONS 8 SECTION 4.3PERCENTAGE RESTRICTIONS 8 ARTICLE V LIMITATIONS OF LIABILITY SECTION 5.1LIABILITY TO THIRD PERSONS 9 SECTION 5.2LIABILITY TO TRUST OR TO SHAREHOLDERS 9 SECTION 5.3INDEMNIFICATION 9 SECTION 5.4SURETY BONDS 9 SECTION 5.5APPARENT AUTHORITY 10 SECTION 5.6RECITALS 10 SECTION 5.7RELIANCE ON EXPERTS, ETC 10 SECTION 5.8LIABILITY INSURANCE 10 ARTICLE VI CHARACTERISTICS OF SHARES SECTION 6.1GENERAL 10 SECTION 6.2CLASSES OF STOCK 11 SECTION 6.3EVIDENCE OF SHARE OWNERSHIP 12 SECTION 6.4DEATH OF SHAREHOLDERS 12 SECTION 6.5REPURCHASE OF SHARES 12 SECTION 6.6TRUSTEES AS SHAREHOLDERS 12 SECTION 6.7REDEMPTION AND STOP TRANSFERS FOR TAX PURPOSES; REDEMPTION TO MAINTAIN CONSTANT NET ASSET VALUE 12 SECTION 6.8INFORMATION FROM SHAREHOLDERS 13 SECTION 6.9REDEMPTIONS 13 SECTION 6.10SUSPENSION OF REDEMPTION; POSTPONEMENT OF PAYMENT 13 iii ARTICLE VII RECORD AND TRANSFER OF SHARES SECTION 7.1SHARE REGISTER 13 SECTION 7.2TRANSFER AGENT 13 SECTION 7.3OWNER OF RECORD 13 SECTION 7.4TRANSFERS OF SHARES 14 SECTION 7.5LIMITATION OF FIDUCIARY RESPONSIBILITY 14 SECTION 7.6NOTICES 14 ARTICLE VIII SHAREHOLDERS SECTION 8.1MEETING OF SHAREHOLDERS 14 SECTION 8.2QUORUMS 14 SECTION 8.3NOTICE OF MEETINGS 15 SECTION 8.4RECORD DATE FOR MEETINGS 15 SECTION 8.5PROXIES, ETC 15 SECTION 8.6REPORTS 15 SECTION 8.7INSPECTION OF RECORDS 15 SECTION 8.8SHAREHOLDER ACTION BY WRITTEN CONSENT 15 SECTION 8.9VOTING RIGHTS OF SHAREHOLDERS 16 ARTICLE IX TRUSTEES SECTION 9.1NUMBER AND QUALIFICATION 16 SECTION 9.2TERM AND ELECTION 16 SECTION 9.3RESIGNATION AND REMOVAL 16 SECTION 9.4VACANCIES 17 SECTION 9.5MEETINGS 17 SECTION 9.6OFFICERS 18 SECTION 9.7BYLAWS 18 ARTICLE X DISTRIBUTIONS TO SHAREHOLDERS AND DETERMINATION OF NET ASSET VALUE AND NET INCOME SECTION 10.1GENERAL 18 SECTION 10.2RETAINED EARNINGS 18 SECTION 10.3SOURCE OF DISTRIBUTIONS 19 iv SECTION 10.4NET ASSET VALUE 19 SECTION 10.5POWER TO MODIFY FOREGOING PROCEDURES 19 ARTICLE XI CUSTODIAN SECTION 11.1APPOINTMENT AND DUTIES 19 SECTION 11.2CENTRAL CERTIFICATE SYSTEM 19 ARTICLE XII RECORDING OF DECLARATION OF TRUST SECTION 12.1RECORDING 20 ARTICLE XIII AMENDMENT OR TERMINATION OF TRUST SECTION 13.1 AMENDMENT OR TERMINATION 20 SECTION 13.2POWER TO EFFECT REORGANIZATION 21 ARTICLE XIV MISCELLANEOUS SECTION 14.1GOVERNING LAW 21 SECTION 14.2COUNTERPARTS 21 SECTION 14.3RELIANCE BY THIRD PARTIES 22 SECTION 14.4PROVISIONS IN CONFLICT WITH LAW OR REGULATIONS 22 SECTION 14.5SECTION HEADINGS 22 ARTICLE XV DURATION OF TRUST SECTION 15.1DURATION 22 SCHEDULE A 24 v Amended and Restated Declaration of Trust of Ultra Series Fund This
